DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to communications received on May 11, 2020. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on May 11, 2020 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on May 11, 2020 have been accepted.

Claim Objections
Claims 7, 8, 14, 19 and 20 are objected to because of the following informalities:  
Claim 7 recites the phrase “consents to the collection” where “the collection” lacks antecedent basis. It is suggested the phrase be amended to “consents to [[the]] collection” for clarity and consistency. Claims 14 and 20 are objected to for similar reasons to claim 7.
Regarding claim 8, it is suggested the limitation starting with “scanning” be indented to show it is part of the previous “determining” limitation.
Claim 19 is objected to because the claim does not end in a period (.).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the data subject consent.” There is insufficient antecedent basis for this limitation. Claims 13 and 19 are rejected for similar reasons to claim 6. 
Claim 7 recites the limitation “the particular webpage.” There is insufficient antecedent basis for this limitation. Claim 20 is rejected for similar reasons to claim 7. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/161,159 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 1 of the instant case are disclosed by claim 1 of copending Application No. 17/161,159.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 7, 8 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/161,159 in view of Ashley et al. (U.S. Pub. No. 2006/0095956 and hereinafter referred to as Ashley). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 2, 7, 8 and 14 of the instant case are disclosed by claim 1 of copending Application No. 17/161,159 except for a consent receipt (claims 2 and 8) and a button for consent (claims 7 and 14). However, Ashley does disclose consent receipt (see paragraphs .
This is a provisional nonstatutory double patenting rejection.
Claims 5 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/161,159 in view of Barlik et al. (U.S. Pub. No. 2020/0159955 and hereinafter referred to as Barlik). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 5 and 15 of the instant case are disclosed by claim 1 of copending Application No. 17/161,159 except for the privacy laws. However, Barlik does disclose privacy laws (see paragraphs [0018], [0048] and Fig. 4C). It would have been obvious to modify claim 1 of copending Application No. 17/161,159 with Barlik because this would improve user experience and increase security.
This is a provisional nonstatutory double patenting rejection.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/161,159 and Ashley in view of Barlik et al. (U.S. Pub. No. 2020/0159955 and hereinafter referred to as Barlik). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 11 of the instant case are disclosed by claim 1 of copending Application No. 17/161,159 and Ashley except for the privacy laws. However, Barlik does disclose privacy laws (see paragraphs .
This is a provisional nonstatutory double patenting rejection.
Claims 16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/161,159 and Barlik in view of Ashley et al. (U.S. Pub. No. 2006/0095956 and hereinafter referred to as Ashley). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claims 16 and 20 of the instant case are disclosed by claim 1 of copending Application No. 17/161,159 and Barlik except for a consent receipt (claim 16) and a button for consent (claim 20). However, Ashley does disclose consent receipt (see paragraphs [0009], [0048], [0062] and Figs. 2B and 4) and a button for consent (see paragraphs [0009], [0048], [0062] and Figs. 2B and 4). It would have been obvious to modify claim 1 of copending Application No. 17/161,159 and Barlik with Ashley because this would improve user experience.
This is a provisional nonstatutory double patenting rejection.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/161,159 in view of Stack Overflow (thread from Stack Overflow discussing the question “Is there a way to force a user to scroll to the bottom of a div” cited in the IDS filed on 9/30/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 6 of the instant case are .
This is a provisional nonstatutory double patenting rejection.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/161,159 and Ashley in view of Stack Overflow (thread from Stack Overflow discussing the question “Is there a way to force a user to scroll to the bottom of a div” cited in the IDS filed on 9/30/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the limitations of claim 13 of the instant case are disclosed by claim 1 of copending Application No. 17/161,159 and Ashley except for scrolling to an end for consent. However, Stack Overflow does disclose scrolling to an end for consent (see pp. 2-3). It would have been obvious to modify claim 1 of copending Application No. 17/161,159 and Ashley with Stack Overflow because this would improve user experience and reliability.
This is a provisional nonstatutory double patenting rejection.
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/161,159 and Barlik in view of Stack Overflow (thread from Stack Overflow discussing the question “Is there a way to force a user to scroll to the bottom of a div” cited in the IDS filed on 9/30/2021). Although the claims at issue are not identical, they are not patentably distinct from each .
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1-5, 8-12 and 14-18 would be allowable if rewritten or amended to overcome the rejection(s) under non-statutory double patenting set forth in this Office action.
Claims 6-7, 13 and 19-20 would be allowable if rewritten to overcome the rejection(s) under non-statutory double patenting and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 1 recites, inter alia, “determining, by one or more processors, one or more website parameters associated with the particular website, wherein determining the one or more website parameters associated with the particular website comprises: scanning, by one or more processors, the particular website to determine one or more website cookies that capture data subject information;…determining, by one or more processors, a geo-location of the data subject when the data subject is interacting with 

The prior art(s) made of record are:

Barlik et al. (U.S. Pub. No. 2020/0159955) – which discloses determining privacy laws for a user registering on a website – paragraphs [0018], [0048] and Fig. 4C
Yastrebenetsky et al. (U.S. Pub No. 2021/0382949) – which discloses collecting cookie information – Fig. 3

While the prior art does generally disclose using a location to determine privacy rules and scanning cookies, the prior art is not considered to disclose the particular combination of limitations recited in the claims. Therefore, claim 1 is considered to contain allowable subject matter over the prior art. Independent claims 8 and 15 are considered to contain allowable subject matter for similar reasons to claim 1. Dependent claims 2-7, 9-14 and 16-20 are considered to contain allowable subject matter based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buck et al. (U.S. Pub. No. 2021/0243595) – cited for teaching using a location to get a privacy policy – paragraph [0069]
Park et al. (U.S. Pub. No. 2021/0081567) – cited for teaching determining if a website is following a privacy policy – Fig. 2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THADDEUS J PLECHA/Examiner, Art Unit 2438